 


110 HRES 1008 EH: Condemning the persecution of Bahá’ís in Iran.
U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1008 
In the House of Representatives, U. S.,

August 1, 2008
 
RESOLUTION 
Condemning the persecution of Bahá’ís in Iran. 
 
 
Whereas in 1982, 1984, 1988, 1990, 1992, 1994, 1996, 2000, and 2006, Congress declared that it deplored the religious persecution by the Government of Iran of the Bahá’í community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Bahá’í faith; 
Whereas on March 20, 2006, the United Nations Special Rapporteur on freedom of religion or belief, Asma Jahangir, revealed the existence of a confidential letter dated October 29, 2005, from the chairman of the command headquarters of Iran’s Armed Forces to the Ministry of Information, the Revolutionary Guard, and the police force, stating the Supreme Leader, Ayatollah Khamenei, instructed the command headquarters to identify members of the Bahá’í faith in Iran and monitor their activities; 
Whereas the United Nations Special Rapporteur expressed grave concern and apprehension about the implications of this letter for the safety of the Bahá’í community; 
Whereas in May 2006, 54 Bahá’ís were arrested in Shiraz and held for several days without trial in the largest roundup of Bahá’ís since the 1980s; 
Whereas in August 2006, the Iranian Ministry of the Interior ordered provincial officials to cautiously and carefully monitor and manage all Bahá’í social activities; 
Whereas in 2006, the Central Security Office of Iran’s Ministry of Science, Research, and Technology ordered 81 Iranian universities to expel any student discovered to be a Bahá’í; 
Whereas in November 2006, a letter issued by Payame Noor University stated that it is Iranian policy to prevent Bahá’ís from enrolling in universities and to expel Bahá’í upon discovery; 
Whereas in 2007, more than two-thirds of the Bahá’ís enrolled in universities were expelled upon identification as a Bahá’í; 
Whereas in February 2007, police in Tehran and surrounding towns entered Bahá’í homes and businesses to collect details on family members; 
Whereas in April 2007, the Iranian Public Intelligence and Security Force ordered 25 industries to deny business licences to Bahá’ís; 
Whereas in 2006 and 2007, the Iranian Ministry of Information pressured employers to fire Bahá’í employees and instructed banks to refuse to provide loans to Bahá’í-owned businesses; 
Whereas in July 2007, a Bahá’í cemetery was destroyed by earthmoving equipment in Yazd, and in September 2007, a Bahá’í cemetery was bulldozed outside of Najafabad, erasing the memory of those Iranian citizens; 
Whereas in November 2007, the Iranian Ministry of Information in Shiraz detained Bahá’ís Ms. Raha Sabet, 33; Mr. Sasan Taqva, 32; and Ms. Haleh Roohi, 29, for educating underprivileged children; 
Whereas Mr. Taqva reportedly was detained while suffering from an injured leg which required medical attention; 
Whereas on January 23, 2008, the State Department released a statement urging the Iranian regime to release all individuals held without due process and a fair trial, including the 3 young Bahá’ís being held in an Iranian Ministry of Intelligence detention center in Shiraz;
Whereas in March and May of 2008, Iranian intelligence officials in Mashhad and Tehran arrested and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm, the members of the coordinating group for the Bahá’í community in Iran;
Whereas those seven individuals remain imprisoned without charge;
Whereas the Government of Iran is party to the International Covenants on Human Rights; and 
Whereas in December 2007, the Iranian Parliament published a draft Islamic penal code, which violates Iran’s commitment under the International Covenants on Human Rights by requiring the death penalty for apostates, a term applied to Bahá’ís and any convert from Islam: Now, therefore, be it  
 
That the House of Representatives— 
(1)condemns the Government of Iran for its state-sponsored persecution of Bahá’ís, calls on the Government of Iran to immediately cease activities aimed at the repression of the Iranian Bahá’í community, and continues to hold the Government of Iran responsible for upholding all the rights of its nationals, including members of the Bahá’í community;  
(2)condemns the Government of Iran’s continued imprisonment of individuals without due process and a fair trial;  
(3)calls on the Government of Iran to immediately release 10 Bahá’ís: Ms. Raha Sabet, Mr. Sasan Taqva, Ms. Haleh Roohi, Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm; and   
(4)calls on the Government of Iran and the Iranian Parliament to reject a draft Islamic penal code, which violates Iran’s commitments under the International Covenants on Human Rights.  
 
Lorraine C. Miller,Clerk.
